     Case 6:21-cv-00441-LSC Document 1 Filed 03/29/21 Page 1 of 4                 FILED
                                                                         2021 Mar-29 PM 02:11
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


      IIN THE UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF ALABAMA
                      JASPER DIVISION

KIMBERLY VAUGHN,                      )
                                      )
      Plaintiff,                      )
                                      )
v.                                    ) Civil Action No.: ______________
                                      )
AUTO-OWNERS INSURANCE                 )
COMPANY,                              )
                                      )
      Defendants.                     )


                              COMPLAINT

      COMES NOW the Plaintiff, Kimberly Vaughn (“Plaintiff”), and for

her Complaint against Defendant Auto-Owners Insurance Group (“Auto-

Owners) and separately and severally alleges and avers as follows:



                                PARTIES

1.    Plaintiff Kimberly Vaughn is an adult over the age of nineteen years

who is a United States citizen residing in Marion County, Alabama, and at

all times relevant and material to the acts, omissions, occurrences, and

events made the basis of this Complaint was a resident of Marion County,

Alabama.

2.    Defendant Auto-Owners Insurance Group is, and at all times relevant
     Case 6:21-cv-00441-LSC Document 1 Filed 03/29/21 Page 2 of 4




and material to the acts, omissions, occurrences, and events made the basis

of this Complaint was, a corporation organized and existing under the laws

of the State of Michigan, with a principal place of business in Lansing,

Michigan.

3.    This Court has proper jurisdiction over this matter pursuant to 28

U.S.C § 1391(b)(2) because the acts, occurrences, events, and omissions

giving rise to the Plaintiff’s claims against the Defendant occurred in and

around Marion County, Alabama, which is located in the Northern District

of Alabama.

                       FACTUAL ALLEGATIONS

4.    On or about June 23, 2020, Plaintiff was traveling eastbound on

      County Highway 69 in Marion County, Alabama when a green pickup

      truck traveling westbound swerved into her lane. In order to avoid a

      collision with the pickup truck, Plaintiff swerved to the right, causing

      her to run off the road and strike a power pole.

5.    Immediately following the accident, the driver of the truck fled the

      scene, and the identity of said driver has not been discovered.

6.    As a proximate result of the automobile accident made the basis of

      this lawsuit, Plaintiff suffered and incurred severe and permanent
      Case 6:21-cv-00441-LSC Document 1 Filed 03/29/21 Page 3 of 4




      injuries. Plaintiff suffered injuries to her neck, back, and body as a

      whole.


                      COUNT ONE
       (UNINSURED/UNDERINSURED MOTORISTS CLAIM)

7.    Plaintiff adopts and realleges all prior paragraphs of ths Complaint as

      if set forth fully herein.

8.    On or about June 23, 2020, Plaintiff was holder of a policy of

      automobile insurance with Defendant Auto-Owners, which policy was

      in full force and effect at all times pertinent hereto.

9.    The policy contained the provision which protected Plaintiff against

      damages caused by an uninsured/underinsured motorist. Plaintiff

      avers this was described as coverage called "Uninsured/Underinsured

      Motorists" and provided in substance that the company will pay all

      sums which the insured shall be legally entitled to recover as damages

      from the owner or operator of an uninsured/underinsured automobile

      because of bodily injury, sickness or disease, including death resulting

      there from, sustained by the Insured, caused by accident and arising

      out    of    the    ownership,    maintenance,      or    use   of   such

      uninsured/underinsured automobile.

10.   Defendant Auto-Owners has had due notice that Plaintiff was
       Case 6:21-cv-00441-LSC Document 1 Filed 03/29/21 Page 4 of 4




       pursuing an uninsured/underinsured motorist claim. As a proximate

       result of the accident made the basis of this lawsuit, Plaintiff suffered

       the injuries and damages hereinabove described.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands

from    Defendant    Auto-Owners,      the   uninsured/underinsured    motorist

coverage to its fullest limit under said policy.




                                        s/Robert O. Bryan
                                        Robert O. Bryan (BRY022)
                                        Nelson, Bryan & Cross
                                        Attorneys for Plaintiff
                                        P.O. Box 2309
                                        Jasper, AL 35502
                                        205-387-7777



SERVE DEFENDANTS VIA CERTIFIED MAIL:

AUTO OWNERS INSURANCE COMPANY
CT CORPORATION SYSTEM
2 NO JACKSON ST STE 605
MONTGOMERY, AL 36104
